NUMBER 13-14-00633-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


ABRAHAM HERRERA SOLIS,                                                  APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                       APPELLEE.


                   On appeal from the 275th District Court
                         of Hidalgo County, Texas.


                 ORDER TO FILE APPELLATE BRIEF
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

      This cause is before the Court on appellant's third motion for extension of time to

file the brief. The last portion of the reporter’s record was filed on February 20, 2015,

appellant’s brief was due on March 23, 2015, and this Court has previously granted

appellant two extensions for the filing of appellant’s brief in this cause. Appellant has
now filed his third motion requesting additional time until October 23, 2015 to file the

appellate brief in this cause.

       The Court, having fully examined and considered appellant's third motion for

extension of time to file the brief and the extensions previously granted in this cause, is

of the opinion that, in the interest of justice, appellant's third motion for extension of time

to file the brief should be granted with order. The Court, however, looks with disfavor

upon the delay caused by counsel's failure to have filed a brief in this matter. NO

FURTHER EXTENSIONS WILL BE GRANTED ABSENT EXIGENT CIRCUMSTANCES

ALLEGED AND SUPPORTED BY AFFIDAVIT. Appellant's third motion for extension of

time to file the brief is hereby GRANTED, and the Honorable O. Rene Flores, counsel for

appellant, is hereby ORDERED to file the appellate brief with this Court on or before

October 23, 2015. Further motions for extension of time will not be favorably entertained

by the Court.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of September, 2015.




                                              2